



Exhibit 10.1
semtechlogo.jpg [semtechlogo.jpg]


POLICY REGARDING DIRECTOR COMPENSATION


Effective June 14, 2018


Each director of Semtech Corporation (the “Company”) who is not employed by the
Company or one of its subsidiaries (a “non-employee director”) is entitled to
compensation for his or her service as a member of the Board of Directors of the
Company (the “Board”) and related committees as set forth below. This policy is
effective as of June 14, 2018 (the “Effective Date”) and supersedes all prior
policies concerning compensation of the Company’s non-employee directors as to
their service from and after that time. Nothing herein, however, modifies the
terms and conditions of any stock option or stock unit award granted by the
Company prior to the Effective Date.


Cash Compensation


Each non-employee director will be entitled to cash retainers while serving on
the Board in the amounts set forth below:
Description
 
Annual Amount
Annual Retainer
 
$45,000
Additional Retainer for Chairman of the Board
 
$50,000
Committee Chair Retainer (Standing Committees)
 
Audit Committee: $20,000
 
 
Compensation Committee: $20,000
 
 
Nominating and Governance Committee: $10,000
Committee Retainers (Standing Committees)
 
Audit Committee: $10,000
 
 
Compensation Committee: $10,000
 
 
Nominating and Governance Committee: $5,000



The amounts of the Annual Retainer, the Annual Retainer for Chairman of the
Board, the Committee Chair Retainers and the Committee Retainers are expressed
as annualized amounts. These retainers will be paid on a quarterly basis in
advance, with the amount for a particular quarter paid promptly after the
beginning of the quarter. In the case of a non-employee director who commences
such a position mid-quarter, the corresponding amount will be pro-rated for the
portion of the quarter that the director is to serve in the particular position
and paid as soon as practicable after the director commences such position.


For purposes of clarity, a non-employee director who serves as the Chair of a
committee will be entitled to the Committee Chair Retainer for that particular
committee but will not be entitled to the Committee Retainer for serving as a
member of that particular committee. Also for purposes of clarity, a
non-employee director who serves as a member of a committee and commences
serving as Chair of that committee mid-quarter will be entitled to a pro-rated
portion of the applicable Committee Chair Retainer for the portion of the
quarter that the director is to serve in the particular position, less a
pro-rated portion of the Committee Retainer for serving as a member of that
particular committee for the portion of the quarter that the director serves as
Chair of that committee.


Equity Awards


Effective as of June 14, 2018, each non-employee director will be eligible to
receive the equity awards discussed below. Such equity awards will be made under
and subject to the terms and conditions of the Company’s 2017 Long-Term Equity
Incentive Plan or any successor equity compensation plan approved by the
Company’s stockholders and in effect at the time of grant of the particular
award (the “Plan”), and will be evidenced by, and subject to the terms and
conditions of, an award agreement in the form approved by the Board to evidence
such type of grant pursuant to this policy (the “Award Agreement”).




1

--------------------------------------------------------------------------------





Annual Stock Unit Awards. On each July 1, each non-employee director then in
office will automatically be granted two awards of restricted stock units. The
first award (the “Annual Non-Deferred RSU Award”) will be for a number of
restricted stock units determined by dividing $70,000 by the per-share closing
price (in regular trading) of the Company’s common stock on the Nasdaq Stock
Market on the grant date (or as of the last trading day preceding such date if
the date of grant is not a trading day), rounded down to the nearest whole unit.
Each Annual Non-Deferred RSU Award will vest in full on the earlier of (1) the
one-year anniversary of the date of grant and (2) the date immediately preceding
the date of the annual meeting of the Company’s stockholders for the year
following the year of grant of the award, subject to the non-employee director’s
continued service to the Company through such vesting date. To the extent then
vested, restricted stock units subject to an Annual Non-Deferred RSU Award will
be paid in an equal number of shares of the Company’s common stock as soon as
practicable following (and in all events within two and one-half months after)
the earlier to occur of (1) the one-year anniversary of the date of grant, or
(2) the non-employee director’s separation from service on the Board.


The second award of restricted stock units (the “Annual Deferred RSU Award”)
will be for a number of restricted stock units determined by dividing $80,000 by
the per-share closing price (in regular trading) of the Company’s common stock
on the Nasdaq Stock Market on the grant date (or as of the last trading day
preceding such date if the date of grant is not a trading day), rounded down to
the nearest whole unit. Each Annual Deferred RSU Award will vest in full on the
earlier of (1) the one-year anniversary of the date of grant and (2) the date
immediately preceding the date of the annual meeting of the Company’s
stockholders for the year following the year of grant of the award, subject to
the non-employee director’s continued service to the Company through such
vesting date. To the extent then vested, restricted stock units subject to an
Annual Deferred RSU Award will be paid in cash as soon as practicable following
(and in all events within two and one-half months after) the non-employee
director’s separation from service on the Board.


Outstanding and unvested Annual Non-Deferred RSU Awards and Annual Deferred RSU
Awards will accelerate and vest (1) in full upon a change in control of the
Company or should the non-employee director’s service with the Company terminate
due to the director’s death or disability, or (2) as to a pro-rata portion of
the Annual Non-Deferred RSU Award or the Annual Deferred RSU Award, as
applicable, should the non-employee director’s service with the Company
terminate due to any reason other than the director’s death or disability, with
such pro-rata portion determined by multiplying (a) the total number of
restricted stock units subject to the Annual Non-Deferred RSU Award or the
Annual Deferred RSU Award, as applicable, by (b) a fraction (not greater than
one), the numerator of which is the number of calendar days in the period
beginning with the applicable grant date of the award through and including the
date of the director’s termination of services, and the denominator of which is
the number of calendar days in the period beginning with the applicable grant
date of the award through and including the first July 1 that occurs after the
applicable grant date of the award. Any restricted stock units subject to the
Annual Non-Deferred RSU Award or the Annual Deferred RSU Award, as applicable,
that are not vested on the date of the non-employee director’s termination of
service with the Company (after giving effect to any accelerated vesting as
described above) will be forfeited upon the non-employee director’s termination
of service as a director for any reason.


Non-employee directors are entitled to receive dividend equivalents with respect
to outstanding and unpaid restricted stock units subject to Annual Non-Deferred
RSU Awards and Annual Deferred RSU Awards. Dividend equivalents, if any, are
paid in the form of a credit of additional restricted stock units that are
subject to the same vesting, payment and other provisions as the underlying
restricted stock units.


The foregoing general provisions are, in the case of a particular Annual
Non-Deferred RSU Award or Annual Deferred RSU Award, subject to the terms and
conditions of the applicable Award Agreement.


Initial Equity Awards. Each non-employee director who is initially elected or
appointed to the Board on or after June 14, 2018 (and who was not an employee of
the Company or one of its subsidiaries immediately prior to joining the Board)
will automatically (unless otherwise provided by the Board prior to or in
connection with such election or appointment) be granted an initial non-deferred
restricted stock unit award (“Initial Non-Deferred RSU Award”) and an initial
deferred restricted stock unit award (“Initial Deferred RSU Award”). However, if
such a non-employee director is initially elected or appointed to the Board on a
July 1, the non-employee director will not receive an Initial Non-Deferred RSU
Award or an Initial Deferred RSU Award as the non-employee director would be
entitled to an Annual Non-Deferred RSU Award and an Annual Deferred RSU Award by
virtue of being in office on such July 1.


Initial Non-Deferred RSU Awards and Initial Deferred RSU Awards will have the
same terms and conditions as the Annual Non-Deferred RSU Awards and Annual
Deferred RSU Awards, respectively, last granted by the Company prior to the date
that the new non-employee director is elected or appointed to the Board, except
that the number of restricted stock units subject to each such initial award
will be determined by dividing the applicable dollar amount set forth above for
the applicable annual award by the per-share closing price (in regular trading)
of the Company’s common stock on the Nasdaq Stock Market on the grant date (or
as of the last trading day preceding such date if the date of grant is not a
trading day) of such initial award,


2

--------------------------------------------------------------------------------





multiplying that number of units by the Initial Fraction (as defined below), and
rounding the number of units so produced down to the nearest whole unit. For
clarity, the vesting dates of each such Initial Non-Deferred RSU Award and
Initial Deferred RSU Award will also correspond with the vesting dates
applicable to the Annual Non-Deferred RSU Awards and Annual Deferred RSU Awards
last granted by the Company prior to the date that the new non-employee director
is elected or appointed to the Board. The “Initial Fraction” is the fraction
(not greater than one) determined by dividing (1) the number of days in the
period beginning with the date that the non-employee director is elected or
appointed to the Board through and including the June 30 that coincides with or
next follows that date, by (2) the number of calendar days in the calendar year
that includes such June 30 (either 365 or 366).


The foregoing general provisions are, in the case of a particular Initial
Non-Deferred RSU Award or Initial Deferred RSU Award, subject to the terms and
conditions of the applicable Award Agreement.


Expense Reimbursement


All non-employee directors will be entitled to reimbursement from the Company
for their reasonable travel expenses (including airfare and ground
transportation) to attend meetings of the Board or committees thereof or in
connection with other Board related business. The Company will make
reimbursement to a non-employee director within a reasonable amount of time
following submission by the non-employee director of reasonable written
substantiation for the expenses, and in all cases not later than the end of the
calendar year following the calendar year in which the related expense was
incurred.


Amendment and Termination


The Board has the right to amend or terminate this policy at any time and from
time to time.


Approved and Adopted June 14, 2018




3